By the Court.
April 18, 1883, the legislature amended section 6710, Revised Statutes, so as to provide, among other things, that “no judgment or final order of the district court . . . reversing a judgment or final order and remanding the cause or matter for a new trial on the merits or judgment or order rendered in the cause or proceeding *439previous to such reversal, shall be reversed in.the supreme court” (80 Ohio L. 169). .
This section was, at the organization of the circuit courts, repealed and supplied by an amendment, February 7, 1885, and the latter was again repealed and supplied by an amendment May 4, 1885 (82 Ohio.L. 36, 230).
In neither of the amendments of 1885 was any jurisdiction conferred on this court to review a judgment of the district court; and the jurisdiction it formerly possessed over the judgments of the district courts was taken away by the repeal of February 7,1885, except so far as the same is saved by the operation of section 79, Revised Statutes, which is as follows : “ Whenever a statute is repealed or amended, such repeal or amendment shall in no manner affect pending actions, prosecutions, or proceedings, civil or criminal, and when the repeal or amendment relates to the remedy, it shall not affect pending actions, prosecutions, or proceedings, unless so expressed; nor shall any repeal or amendment affect causes of such action, prosecution, .or proceeding, existing at the time of such amendment or repeal, unless otherwise expressly provided in the amending or repealing act.” O’Donnell v. Dowing, 43 Ohio St. 62.
As this was not a pending proceeding on February 7, 1885, the only question is whether there was at that time an existing right to prosecute a proceeding in error in this court to reverse the judgment that is here sought tobe reviewed.
The judgment complained of reversed the judgment of thé court of common pleas; it was a judgment upon the merits; and the district court, in its judgment of reversal, remanded the cause for a new trial. Hence, when the act of February 7,1885, was adopted,' repealing the section as amended April 18, 1883, this court had, under the section repealed, no jurisdiction to reverse the judgment of the district court in a case like this, and it certainly acquired none by the repeal.
Holding as we do that this court has no power to reverse *440a judgment.of the district court reversing a judgmeut of the common pleas and remanding the cause for a new trial upon the merits, where such judgment of reversal was rendered since the amendment of section 6710, Revised Statutes, made April 18,1883, the motion is overruled without considering the errors assigned;